                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION


    KAREN MCNEIL, et al.,

                    Plaintiffs,

          v.                                       Case No. 1:18-cv-00033

    COMMUNITY PROBATION SERVICES,                  Judge Campbell/Magistrate Judge Frensley
    LLC; et al.,

                    Defendants.
                                                   JURY DEMAND




             PLAINTIFFS AND COUNTY DEFENDANTS’ JOINT MOTION
          FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

         Plaintiffs Karen McNeil, Lesley Johnson, Indya Hilfort, Lucinda Brandon, the Estate of

Tanya Mitchell, and Victor Gray (collectively, “Named Plaintiffs”), along with Defendants Giles

County and Giles County Sheriff Kyle Helton in his official capacity (collectively, “County

Defendants”), respectfully submit this Joint Motion for Preliminary Approval of a Class Action

Settlement and Consent Decree between Named Plaintiffs and County Defendants. PSI Defendants

and CPS Defendants are not party to the Settlement Agreement or Consent Decree and do not join

in this motion.

         In sum, the Settlement Agreement and Consent Decree will finally resolve all claims

against all Defendants in this case, 1 end private probation in Giles County, and result in the

payment of $2 million in damages to Class Members and Named Plaintiffs and attorneys’ fees. As



1
 As part of the Settlement Agreement with County Defendants, Named Plaintiffs have agreed to
dismiss with prejudice their claims against the PSI Defendants and CPS Defendants if the Court
approves the Settlement Agreement and Consent Decree.
                                               1

    Case 1:18-cv-00033 Document 443 Filed 06/30/21 Page 1 of 4 PageID #: 12588
discussed more fully in the Memorandum in Support, this settlement should be approved because

it is “fair, reasonable and adequate.” Fed. R. Civ. P. 23(e)(1)-(2). Named Plaintiffs and County

Defendants respectfully ask the Court to preliminary certify the class, grant preliminary approval

to initiate the claims process, and set a final in-person Fairness Hearing.


 Dated: June 30, 2021                                 Respectfully Submitted,

 /s/ Elizabeth Rossi                                  Matthew J. Piers (pro hac vice)
 Elizabeth Rossi (pro hac vice)                       Chirag G. Badlani (pro hac vice)
 Laura Gaztambide Arandes (pro hac vice)              Kate E. Schwartz (pro hac vice)
 Eric Halperin (pro hac vice)                         HUGHES, SOCOL, PIERS, RESNICK &
 Alexandria Twinem (pro hac vice)                     DYM, LTD.
 Sumayya Saleh (pro hac vice)                         70 W. Madison St., Suite 4000
 CIVIL RIGHTS CORPS                                   Chicago, IL 60602
 1601 Connecticut Ave. NW, Suite 800                   (312) 580-0100
 Washington, DC 20009                                 mpiers@hsplegal.com
  (202) 844-4975                                      cbadlani@hsplegal.com
 elizabeth@civilrightscorps.org                       kschwartz@hsplegal.com
 laura@civilrightscorps.org
 eric@civilrightscorps.org
 alexandria@civilrightscorps.org
 sumayya@civilrightscorps.org

 David W. Garrison, BPR 24968                         Kyle Mothershead, BPR 22953
 Scott P. Tift, BPR 27592                             The Law Office of Kyle Mothershead
 BARRETT JOHNSTON MARTIN &                            414 Union St., Suite 900
 GARRISON, LLC                                        Nashville, TN 37219
 Philips Plaza                                        (615) 982-8002
 414 Union St., Suite 900                             kyle@mothersheadlaw.com
 Nashville, TN 37219
 (615) 244-2202
 dgarrison@barrettjohnston.com
 stift@barrettjohnston.com

Attorneys for Plaintiffs

/s/ Cassandra M. Crane
Cassandra M. Crane
Robyn Beale Williams
Farrar & Bates
211 Seventh Avenue, North
Suite 500

                                                  2

  Case 1:18-cv-00033 Document 443 Filed 06/30/21 Page 2 of 4 PageID #: 12589
Nashville, TN 37219
(615) 254-3060
casey.crane@farrar-bates.com
robyn.williams@farrar-bates.com

Lucy D. Henson
Lucy D. Henson, PLLC
118 South Second St.
P.O. Box 333
Pulaski, TN 38478
(931) 424-8713
henson@midsouthlaw.com

Counsel for County Defendants




                                      3

  Case 1:18-cv-00033 Document 443 Filed 06/30/21 Page 3 of 4 PageID #: 12590
                                CERTIFICATE OF SERVICE

       I certify that on June 30, 2021, I electronically filed the foregoing Plaintiffs’ and County

Defendants’ Joint Motion for Preliminary Approval of a Class Action Settlement and Consent

Decree using the CM-ECF System, which caused notice to be sent to via email to the following

counsel of record:

Daniel H. Rader, IV
Andre S. Greppin
Moore, Rader, Clift & Fitzpatrick, P.C.
P.O. Box 3347
Cookeville, TN 38502
(931) 526-3311
danny@moorerader.com
andre@moorerader.com

Counsel for CPS Defendants

Brandt M. McMillan
Timothy N. O’Connor
Tune, Entrekin & White, P.C.
315 Deaderick St., Suite 1700
Nashville, TN 37238
(615) 244-2770
bmcmillan@tewlawfirm.com
toconnor@tewlawfirm.com

Counsel for PSI Defendants

                                                            /s/ Elizabeth Rossi




                                                4

  Case 1:18-cv-00033 Document 443 Filed 06/30/21 Page 4 of 4 PageID #: 12591
